Se NO eet

he ob NM BM RR OR let pk ekki mh femth peek aah
eo Sa a Se B&B YS MB! SS OB BC sR th om Ow ON

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 1 of 67

Herman Franck, Esq. (SB #123476)
Elizabeth Betowski, Esq. (SB #245772)
FRANCK & ASSOCIATES

910 Florin Road, Suite 212

Sacramento, CA 95831

Tel. (916) 447-8400; Fax (916) 447-0720

Attorneys for Plaintiff Nicolosi Distributing, Inc.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

NICOLOSI DISTRIBUTING, INC.
Plaintiff,
Vv,

FINISHMASTER, INC.,

Defendants

Case No. 18-cv-03587-BLF
SECOND AMENDED COMPLAINT FOR:

Ss VIOLATION OF ROBINSON-PATMAN
ACT, 15 U.S.C. SECTION 134)

6. VIOLATION OF CALIFORNIA
BUSINESS & PROFESSIONS CODE
SECTION 17045

DEMAND FOR JURY TRIAL

 

 

Plaintiff Nicolosi Distributing, Inc. hereby alleges and states as follows:

Nicolosi v. FinishMaster
Second Amended Complaint

 
Se CSC 4 HR 4 de wR lok

Be om UB UB BOB mh smh
oC NS A FY BB BD NO SF © © SHR A mR Ow NR eS

 

 

ba

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 2 of 67

L
INTRODUCTION

. This is a Complaint for: Violation of the Robinson-Patman Act, 15 U.S.C. Section 13(f)

[knowing receipt of a discriminatory price]; and Violation of California Business and

Professions Code section 17045 [receipt of secret rebate].

Defendant FinishMaster, Inc. [“FinishMaster”] and Nicolosi Distributing, Inc.
[“Nicolosi”] are both distributors of automotive paint and auto body supplies to auto
body shops throughout Nicolosi’s reachable market area, which includes Santa Clara
county, San Mateo County, San Francisco County, and Alameda County. Both Nicolosi

and FinishMaster sell automotive collision supplies to auto body shops.

The product at issue in this action concerns automotive paint manufactured by Axalta
Coating Systems, LLC [“Axalta”]. Nicolosi is a single-supply distributor of Axalta,
meaning that Nicolosi does not offer any other paint lines except the Axalta line known
as Spies Hecker. FinishMaster also sells the Axalta lines, in direct competition with

Nicolosi.

Among the types of auto body shops at issue in this case are what plaintiff describes as
the A-list Auto body shops. The A-list shops are typically with automobile dealerships,
including those directly owned by the dealerships. Other examples of A-list body shops
include independent shops certified by the dealerships, chain store autobody shops, and

super-large autobody shops.

Nicotosi v. FinishMaster
Second Amended Complaint

 
ee SO “Eb CR Ue mm OG ON om

BS NM RRM meek mht ehh mh fc
oe sa A mM & BB NM = SS OB wo 4 A wm & WwW NM =

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 3 of 67

5. The following facts and circumstances are given to describe the actual circumstances of

the market at issue in this complaint.

. FinishMaster’s parent company Uni-Select, Inc.’s annual reports for the period 2014-

2017 show the campaign to buy up and retire exiting automotive paint distributorships
during the same time period hey have offered up six-figure advance discount payments
and deep price discounts in exchange for loyalty agreements requiring the A-list
customers to purchase all paint and related non-paint products from FinishMaster.
FinishMaster/non-party Uni-Select’s purposes are stated expressly in its annual reports,
quoted above. The reports note that the campaign is working really well. Buying-up all of
their competitors and locking in A-list customers is described in a highly-successful
business strategy. See Annual Reports for 2014, 2015, 2016, and 2017, quoted below.
Plaintiff is not aware of FinishMaster contentions regarding any economic efficiencies
brought about by their business strategy. On plaintiff's side, the program is unreasonable
and violates the rule of reason, because the (1) Its conduct had an anticompetitive effect

on the relevant market, and (2) Its conduct had no justification or competitive benefit.

The annual reports admit and brag about these practices. See below-quoted excerpts of
non-party Uni-Select’s annual reports for 2014-2017, which include the following from
the 2015 annual report [at page 7]:

“Besides the 3.3% organic growth recorded in 2015, this past year was also marked by a
series of strategic accretive acquisitions for FinishMaster which culminated at the
beginning of January 2016 with the acquisition of a 15-location business, ColorMaster

Automotive Paint, Inc. We strengthened our presence in the states of Florida, California,

Us

Nicolosi v. FinishMaster
second Amended Complaint

 

 
2 C8 SF Af Wm & tN om

hd rm bo Ko Bo ne ne a ho psu pd aod a pnt pom, beni ed pom pom
3 ~J aN 1F7) ces td ba bem > Ge oo I aN ei) of, ae bo bot S

 

 

10.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 4 of 67

North Carolina, Colorado, Illinois, Missouri, Texas, and Wisconsin, in addition to
gaining a presence in Louisiana. This acquisition was completed with the objective to
densify our geographical footprint, better support our customers in some specific areas,
and overall enable us to further foster our leadership position in the U.S. automotive paint

and related products sector.”

Attached hereto as Exhibit A are excerpts of economic data regarding the automotive
paint industry. The reports show that “the automotive coatings market is expected to
reach $27.69 billion by 2022. Global automotive coatings market demand was 3,769.2
kilo tons in 2014 and is expected to exceed 5,000 kilo tons by 2022, growing at a CAGR
of over 4.5% from 2015 to 2022.” [https:/Awww.coatingsworld.com/issues/2016-03-

01/view_features/automotive-oem-coatings-market-\,].

The “Automotive Coatings Manufacturing - US Market Research Report” sample article
[also attached hereto as part of Exhibit A at https:/Avww.ibisworld.com/industry-
trends/specialized-market-research-reports/industrial-machinery-gas-
chemicals/imdustrial-chemicals/automotive-coatings-manufacturing html summarizes that
the Revenue in the Automotive coatings market for 2017 was $8bn: its annual growth

was 2.0%; there was an employment of 10,348 people, and had 712 businesses.

According to non-party Uni-Select’s 2017 Annual Report, at page 31, FinishMaster
reported earnings results for the fourth quarter and nine months ending on December 3],
2017. For the quarter, the company recorded sales of $199.0 million, up 10.1% from the

same quarter in 2016, supported by recent business acquisitions representing a growth of
4

Nicolosi v. FinishMaster
Second Amended Complaint

 
a ee hl

eo 2 ~2 &

10
1i
12
13

15
16
17
18
19
26
al
22
23
24
25
26
27
28

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 5 of 67

$19.1 million or 10.6% and offsetting the impact of the product line changeover.
EBITDA was $19.6 million, compared to $21.7 million in 2016. For the year, the
company recorded sales of $814.6 million, up 8.2% from the same period in 2016,
strengthened by the recent business acquisitions, representing a growth of $113.8 million
or 15.1%. The product line changeover and the hurricanes impacted sales by
approximately 6.1%, EBITDA was $91.3 million compared to $93.4 million in 2016. For

2018, the company expects organic sales growth of 2.0% - 4.0%.

11. Non-party Uni-Select, Inc. [Uni-Select”] is referenced herein as it is the parent/owner of

12.

FinishMaster, Inc. FinishMaster, Inc. is a wholly-owned subsidiary of Uni-Select. Uni-
Select fully exploits the financial benefit of being a publicly-listed company, capable of
raising substantial sums of money on the Toronto Stock Exchange, and does so in part
with the intent of providing those stock market-raised funds to FinishMaster so that
FinishMaster may carry out the various distributor acquisitions/ retirements, and to fund
the up-front discounts to A-list collision centers. Uni-Select did its funding with full
knowledge that FinishMaster would use that financial power [e.g. $10 million to obtain a
further 10% discount; or, several hundred thousand dollars to go along with a co-funding
by Axalta of similar amounts]. This fact is alleged here as a statement about how this in

fact occurred.

The following facts are given to show the approximate chronology of FinishMaster’s
process of buying up almost all of the Axalta paint distributors in California. It used to

show its market power as derived from its status as the largest customer of Axalta. It is

Nicolosi v. FinishMasier
Second Amended Complaint

 
eo SG “PR ft B&R oe

be Mb UB RP RN ehhh ek fk chk fh faker
Oo “DH Tm fo Not SO 8OlUlUmUlUUlUUllUCURlUwlUOUN

13.

14.

13.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 6 of 67

through wielding this market power that FinishMaster is able to exact, induce, and obtain

special deals from Axalta that nobody else gets.

The following is a list of paint manufacturers:
a. Axalta Coating Systems, LLC
b. BASF Corporation
c. PPG
d. Sherwin Williams

e. Akzo Noble Coatings, Inc.

Plaintiff has looked at the website of Axalta Coating Systems, LLC [“Axalta”], and could
not find statements in the website about where the automotive paint products offered by

Axalta are manufactured,

Plaintiff did, however, note the following
[hitp://www.axaltacs.com/corporate/en_US/products-and-customers/customers. html]:
“Axalta manufactures and sells a wide selection of liquid and powder coatings to
customers around the world in four markets. Axalta provides transportation coating
products and application systems used by original equipment manufacturers of light
vehicles and trucks in over 200 paint lines around the world. Axalta transportation
coatings also are found on many different types of commercial vehicles ranging from
medium and heavy duty trucks, buses and rail cars to utility trucks and agricultural,

construction and earthmoving equipment. Axalta is a global supplier of performance

 

 

Nicolosi v. FinishMdaster
Second Amended Complaint

 
2 CO 4 BD HH & w bw im

me MR NR Re RP RP NR mth femh pm aaah mh mh pk
SC 41 DH ee & & MN = S&S © C 4S A UR & fH NH = &

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 7 of 67

coatings to body shops that serve the refinish and aftermarket. For a diverse group of

general industrial customers, Axalta performance coatings are used on electrical

equipment, architectural applications, many different vehicle components, and oil and gas

pipelines.”

16. See also http://www.axaltacs.com/corporate/en_US/sustainability.htm!:

“Our manufacturing facilities on five continents continually enhance their processes to

minimize our impact on the environment.”

17. The following is a list of Automotive Paint Distributors in the San Francisco Bay Area

a.

b.

Nicolosi Distributing, Inc. [Axalta]: www.nicolosidistributing.com:
FinishMaster, Inc. [Axalta; FM own brand]: http://www.finishmaster.com

San Leandro Color, San Leandro [Axalta]: http://www.sanleandrocolor.com/
Hayward Color [BASF; PPG], Hayward, CA: 590 W Harder Rd, Hayward, CA
94544

NAPA Auto Parts Cook's Automotive Service, San Jose: https://www,
napaonline.com/en/ca/san-jose/store/27 156

Industrial Finishes & Systems, Inc. [Concord and Fremont; BASF]:
http://industrialfinishes.com/

East Bay Color Service, San Jose [BASF]: www.eastbaycolorservice.com

18. Recent acquisitions of FinishMaster of San Francisco Bay Area paint distributors:

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
Ve GON tet

MM NM BR NR NR ROR eink ek fe ph fem ih pt mk
eo “bE Ge YF fm UNL lUlUMSUl EDR OURO

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 8 of 67

A. D’ Angelo & Sons, Inc. [multi-line distributor with multiple stores throughout
Southern California, and warehouse distributor; sold Axlata, BASF, PPG;

FinishMaster’s largest purchase];

. Annex Group, Inc. [multi-line distributor with multiple stores throughout SoCal, and

warehouse distributor; sold Axlata, BASF, PPG]; Annex Santa Clara, in Santa Clara,
and 13 other locations]; and

City Paints, San Francisco [FinishMaster purchased in March 2016, as reported in
non-party Uni-Select’s 2016 annual report at page 9: “Acquisition of CPCO, Inc. —

City Paints in San Francisco, California’).

19. Plaintiff is aware of the following further series of purchases by FinishMaster of
substantially all of the primary medium to large automotive paint distributors formerly

active in the San Francisco Bay Area:

a. Thompson Lacquer, a significant multi location paint distributor, purchased by
FinishMaster around 2003;

b. San Carlos Paint Co., which owned four separate locations, purchased by
FinishMaster around 2004;

c. Santa Clara Color, which owned four or five separate locations, purchased by

FinishMaster during 2003.

20, FinishMaster attempted to purchase the following automotive paint distributors:

a. Nicolosi Distributing, Inc.;

b. NAPA Auto Parts Cook's Automotive Service, San Jose [overture];

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
Ve OO Ge met

Be ORS OOOO Nemes fine fom ach mk mh ath ek eek
So SF A fw ee & Bt S SO CUCU OUlURlUlUlUhRUlUNl CUS

 

 

21,

22.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 9 of 67

c. AV Auto Paimts, Lancaster;

d. There may have been other attempted purchases that plaintiff is unaware of.

As a further method of doing business, and to induce the top auto body shops to become
customers, FinishMaster regularly gifts to the auto body shop managers and other
employees large sums of money from a stated entertainment expense account. The kinds
of dollars coming out of that expense account are known by plaintiff through discussions
with witnesses to be far above typical corporate entertainment expenses, and are often
given directly to auto body shop employees such as a manager. The amounts can be in
the range of $200,000 in what amount to secret payments to auto body shop managers

and other employees.

One further example of the anti-competitive nature of this discriminatory discount and co
funding of up-front monies is that approximately four months ago, January/February
2019, a giant auto body chain, Caliber Collision Center, committed to giving 100% of its
business to FinishMaster. There are 32 Caliber auto body shops in a 50-mile radius of
San Carlos, CA, where Nicolosi is based. This number is confirmed through actual use of
the Caliber Collision website’s store locator function, https://calibercollision.com/locate-
a-caliber-collision-center. Nicolosi is unable to sell any paint products to this entity
because it is all sewn up in a deal with FinishMaster. The following description is taken
from Caliber collisions’ website: “Caliber Collision Centers is the largest collision repair
company in America with 600 I-CAR Gold Class Professional certified collision repair

centers across 19 states.”

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
CG “EO GN YU oe tet Nimes

Be NP RR meek eek kph heh em
~ FH Fo & BW HP = SF © C8 ~~ FR UR & ted BQ bp oS

23.

24,

25,

26,

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 10 of 67

Since the January 31, 2017 purchase by FinishMaster of A. D’ Angelos and Sons, Inc.,
plaintiff suffered damages as a result of defendant’s violation of the Robinson-Patman
Act [knowing receipt of discriminatory price], and California Business & Professions

Code section 17045 [receipt of secret rebate].

18
JURISDICTION AND VENUE
Jurisdiction in the United States District Court is based on federal question subject matter
jurisdiction, 28 U.S.C. Section 1331 (claim for relief for violation of the Robinson-

Patman Act, 15 USC section 13, knowing receipt of discriminatory prices).

The Court has Supplemental Jurisdiction over the California state Jaw claims under 28
USC section 1367 (claim for relief for violation of California Business & Professions

section 17045, secret rebates).

Venue in the Northern District of California is based on 28 U.S.C. § 1391(b) on the basis

that a substantial amount of the damages and occurrences complained of herein occurred

and arose in the Northern District of California [San Mateo County, California].

10

bho
ie]

 

 

Nicolosi v. FinishMasier
Second Amended Complaint

 
We ON rt

BD NN kmh ekki mek mk
So“ GR Gb de Ml 6 6S aN eR es SS

 

 

27.

28.

29.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 11 of 67

Ti.
PARTIES
Nicolosi Distributing, Inc, [“Nicolosi”/ “Plaintiff’] is a California corporation with a
primary place of business in San Carlos, California. Nicolosi is a distributor of
automotive paint and autobody supplies, and is a direct competitor of FinishMaster, Inc.
Nicolosi sells to auto body shops throughout the San Francisco Bay Area, primarily in
San Mateo and Santa Clara counties. Nicolosi sells and distributes paint products,

sandpaper products, tape products and other related products to autobody shops.

FinishMaster, Inc. [“FinishMaster”/ “Defendant’’] is an Indiana Corporation with a
principal place of business in Indianapolis, Indiana. FinishMaster is a distributor of
automotive paint and auto body supplies, and it is a direct competitor of Nicolosi.
FinishMaster is a nationwide distributor selling to autobody shops throughout the USA

and also in the San Francisco Bay Area.

Non-party Uni-Select, Inc. [“Uni-Select”} has been dismissed from the case pursuant to
the Court’s April 10, 2019 Order Granting Defendants’ Motion to Dismiss the First
Amended Complaint with Leave to Amend in Part and Without Leave to Amend in part.

Plaintiff does so without waiver of any of its appellate rights as to Uni-Select, Inc.

Nicolosi v. FinishMasier
second Amended Complaint

 
ie GW bh

tay

10
it
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 12 of 67

IV.
FERST CLAIM FOR RELIEF FOR VIOLATION OF SECTION 1 OF THE SHERMAN
ACT [15 USC section 1] FOR ENTERING INTO AGREEMENTS IN RESTRAINT OF
TRADE; USING MARKET POWER TO GIVE CUSTOMER LOYALTY DISCOUNTS
THAT UNREASONABLY RESTRAIN TRADE
{Against all Defendants]

30. This claim for relief has been dismissed from the case pursuant to the Court’s April 10,
2019 Order Granting Defendants’ Motion to Dismiss the First Amended Complaint with

Leave to Amend in Part and Without Leave to Amend in part. Plaintiff does so without

waive of any of its appellate rights as to this claim for relief.

¥.

SECOND CLAIM FOR RELIEF FOR VICLATION OF SECTION 2 OF THE
SHERMAN ACT FOR ATTEMPTED MONOPOLIZATION OF THE AUTOMOTIVE
PAINT AND SUPPLY SUBMARKET OF SELLING TO A-LIST AUTO BCDY SHOPS

(Against all Defendants]

31. This claim for relief has been dismissed from the case pursuant to the Court’s April 10,
2019 Order Granting Defendants’ Motion to Dismiss the First Amended Complaint with

Leave to Amend in Part and Without Leave to Amend in part. Plaintiff does so without

waive of any of its appellate rights as to this claim for relief.

12
Nicolosi v. FinishMaster
Second Amended Complaint

 
OO NO a eae

Be be Be RB lO OBR OR Oe pet mem ch eek mh femme
CS  —~E oR UR Be eS a RS Uh st i

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 13 of 67

Vi.

THIRD CLAIM FOR RELIEF FOR VIOLATION GF CALIFORNIA BUSINESS AND
PROFESSIONS CODE SECTIONS 16726 AND 16720 FOR ENTERING INTO
AGREEMENTS IN RESTRAINT OF TRADE; USING MARKET POWER TO GIVE
CUSTOMER LOYALTY DISCOUNTS THAT UNREASONABLY RESTRAIN TRADE;
ATTEMPTED MONOPOLIZATION OF THE AUTOMOTIVE PAINT AND SUPPLY
SUB-MARKET OF SELLING TO A-LIST AUTO BODY SHOPS
{Against all Defendants}

32. This claim for relief has been dismissed from the case pursuant to the Court’s April 10,
2019 Order Granting Defendants’ Motion to Dismiss the First Amended Complaint with

Leave to Amend in Part and Without Leave to Amend in part. Plaintiff does so without

waive of any of its appellate rights as to this claim for relief.

VIL
FOURTH CLAIM FOR RELIEF FOR VIOLATION OF CLAIFORNIA BUSINESS &
PROFESSIONS CODE SECTION 17260
[Against all Defendants]
33. This claim for relief has been dismissed from the case pursuant to the Court’s April 10,
2019 Order Granting Defendants’ Motion to Dismiss the First Amended Complaint with

Leave to Amend in Part and Without Leave to Amend in part. Plaintiff docs so without

waive of any of its appellate rights as to this claim for relief.

Nicolosi v. FinishMaster
Second Amended Complaint

 
We ON ee

we 8 bBo NM ON BR ONE OR OR mk mh oh fmm mh
ec 4 A  & YB NM = BS DW CC ~~ HR tf & & NR et

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 14 of 67

VIL

FIFTH CLAIM FOR RELIEF FOR VIOLATION OF THE ROBINSON-PATMAN ACT,

35.

36.

37.

38.

15 U.S.C. SECTION 13(f)
[Against FinishMaster, Inc.]

. This is a Fifth Claim for Relief for violation of the Robinson-Patman Act, 15 USC

section 13(f)} by plaintiff Nicolosi Distributing, Inc. against Defendant FinishMaster, Inc.

Uni-select is not a party to this claim.
The allegations of paragraphs 1-33 are incorporated herein as though set forth in full.

Since the January 31, 2017 purchase by FinishMaster of A. D’ Angelos’ and Sons, Inc.,
plaintiff suffered damages as a result of defendant’s violation of the Robinson-Patman
Act [knowing receipt of discriminatory price], and California Business & Professions

Code section 17045 freceipt of secret rebate].

15 U.S.C. section 13(£) states: “It shall be unlawful for any person engaged in commerce,
in the course of such commerce, knowingly to induce or receive a discrimination in price

which is prohibited by this section.”

Information about the Robinson Patman Act is summarized in the attached publication by
the United States Federal Trade Commission [https://www.ftc.gow/tips-
advice/competition-guidance/guide-antitrust-laws/price-discrimination-robinson-

paiman|. Note that the FTC statement says:

Nicolosi vy, FinishMaster
Second Amended Complaint

 
We ENO eae

Se ee ee oo ry
eo “AH  & Be wR = SP fw Co SS HR TF & Ww HN mw &

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 15 of 67

“Under certain circumstances, a buyer who benefits from the discrimination may also be

found to have violated the Act, along with the seller who grants the discrimination, if the

buyer forced, or "induced," the seller to grant a discriminatory price.”

39, Liability under section 2(a) of the Act requires a showing that sales involve:

discrimination in price:

on at least two consummated sales;

from the same seller;

to two different purchasers;

sales must cross state lines;

sales must be contemporaneous;

of "commodities" of like grade and quality;

sold for "use, consumption, or resale" within the United States; and
the effect may be "substantially to lessen competition or tend to create

a monopely in any line of commerce.”

40, The discriminatory pricing complained of involves two prongs: 1) FinishMaster receives

large up-front discounts; and 2) FinishMaster receives a 10% discount if it completes $10

million in purchases.

41, Other examples of price discounts available to FinishMaster on a discriminatory basis:

a. Axalta will provide a matching component of the up-front monies provided by

FinishMaster, resulting in a split of those up-front monies by Axalta and

FinishMaster

Nicolosi v. FinishMaster
Second Amended Complaint

 
Ve OO SE Ne et

Re bh BR Be Rm erm em pemk ch mk fu femch mk
So “ES Ut om 6Um® UNL! lUmSGUUl NOOSA OR OO

 

 

42.

43,

4d.

45,

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 16 of 67

b. Plaintiff is not privy to the business policies or strategies resulting in the actual

ratio of the split, and does not know if the ratio is the same across all body shops.

This up-front money given by Axalta constitutes a sharing of the up-front discount
money in significant six-figure dollar amounts, that are not also offered up or provided to
NDI and/or the other remaining smaller distributors such as San Leandro Color, and
Cook’s Napa. FinishMaster knowingly induces and receives this up-front discount
sharing from Axalta, knowing that they are not given to others such as Nicolosi,

distributing, Inc., San Leandro Color and Cook’s Napa.

Similarly, Axalta Coating system, the paint manufacturer knew that it did not offer the
$10 million additional discount program to smaller distributors like Nicolosi, San

Leandro, and Cook’s Napa.

Similarly, Axalta knew that it did not give its up-front discount sharing program of giving
huge six-figure amounts to add to the amount given up front by FinishMaster, to other

smaller distributors such as Nicolosi, San Leandro, and Cook’s Napa.

Nicolosi knows this fact, because the $10 million discount program and/or the large six-
figure up-front discount sharing program has not been offered or given to Nicolosi on like
terms and conditions. Nicolosi has been in deals in which Axalta provides up-front
monies of much smailer amounts than the huge amounts Axalta provides for
FinishMaster’s deals with A-list auto body shops in the SF Bay area, and elsewhere as a

general pattern and practice. As stated by FinishMaster’s able counsel, Mr. Craig Stewart

i6

Nicolosi v. FinishMaster
Second Amended Complaint

 
Ye GO EO GR OU dm Nt

mM BH bP RS BP BOR peek mck fosch ek pek pth fh mh
CS “Om UN ll a a OO

 

 

46,

47.

48.

49,

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 17 of 67

to Nicolosi’s counsel Herman Franck, concerning the various business facts alleged in the

initial compiaint, “Isn’t this just the way it is?”

Plaintiff previously filed a motion to admit the anonymous letter [Exhibit B hereto] into
evidence during the preliminary injunction proceedings. Its claim was that the facts stated
in the letter could be similarly confirmed by FinishMaster’s counsel, or denied, as the
case may be. To this date, plaintiff has not received from FinishMaster or its counsel

ether a confirmation or a denial of the facts stated in the anonymous letter.

FinishMaster, Inc. is a wholly-owned subsidiary of non-party Uni-Select. Uni-Select fully
exploits the financial benefit of being a publicly-listed company, capable of raising
substantial sums of money on the Toronto Stock Exchange, and does so in part with the
intent of providing those stock market-raised funds to FinishMaster so that FinishMaster
may carry out the various distributor acquisitions/ retirements, and to fund the up-front

discounts to A-list collision centers.

Non-party Uni-Select’s direct participation in this scheme has by design created a super-
distributor named FinishMaster that is able to wrangle and induce discriminatory price
discount and upfront price discount sharing schemes from Axalta that smaller distributors

like Nicolosi, San Leandro, and Cook’s Napa do not receive.

It is because of FinishMaster’s huge size, brought about by non-party Uni-Select’s own

conduct that FinishMaster is able to receive these special discounts from Axalta.

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
oS Gr dm Wi be

10
i
i2
13
i4
15
16
E7
18
19
20
21
22
23
24
25
26
27
28

 

 

50.

SI].

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 18 of 67

The up-front monies are provided through arrangement between the paint manufacturer
and the distributor, One of the exploitations of FinishMaster’s unlawful restraints of
trade/exclusive dealings contract is to tie up not only the paint purchases that are the
subject of the up-front funding, but to also tie up the non-paint supplies as a bundled-up

A-Z exclusive supplier of virtually any supplies an auto body shop needs.

FinishMaster is exploiting its market position in paint, and their capabilities of providing
huge up front advanced paid deep discounts, to also tie up non-paint supplies such as
sandpaper, tape and masking paper. These allied products are used in the auto refinishing
process, and are the subject of express exclusive dealing agreements between

FinishMaster and A-list auto body shops.

. An example of the exclusive dealing provisions is set forth here, from an actual

September 1, 2015 FinishMaster contract with A-list auto body shop Automotive
Collision Repair [“ACR”], located in Oakland, CA. ACR is certified by Audi, VW and
Infiniti, and is sponsored by Audi, VW and Infiniti dealerships as being the local certified
shop of choice. The dealerships regularly refer auto collision work to ACR. As a result,
ACR requires large volumes of paint supplies. The actual copy of the contract is not
attached hereto as it has confidential aspects. Of note here is the express provision of an
exclusive dealing arrangement: “During the Term, Customer shall purchase 100% of its

paint and material requirements exclusively from jobber.”

18

Nicolosi v. FinishMaster
Second Amended Complaint

 
Se CO “I BR GO mB w Re pe

b> BP etek mt em shh feck Sfmt
oe SHR fF & fH NM USSU OULU UDO Ott aS

 

 

53.

54.

35.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 19 of 67

In the example of the ACR-Axalta-FinishMaster deal, the agreement does not specify
how much Axalta put up and/or how much FinishMaster put up towards the upfront
monies. We do know that at some point, Axalta assigned its interest in the contract in full
to FinishMaster. We know this because ACR was attempting to get out of the contract by
paying off FinishMaster it’s upfront payment amount, and then transferring its buying t a
different auto supply paint company called San Leandro Paint Company. This attempt to
leave FinishMaster was successfully blocked by FinishMaster when it announced to
ACR, with the concurrence by Axalta, that FinishMaster owned 100% of the contract
rights, and that in order for ACR to leave the contract, it would have to pay the entire up-
front sum, minus a pro rata reduction for the amount of the contract that had already been
performed. The time period of these discussions between ACR, FinishMaster, and Axalta

was July — August 2018.

ACR was told by Axalta representatives that as of July/August 2018, FinishMaster
owned 100% of the contract, and that if ACR wanted out of the contract, it would have to

take care of FnishMaster, e.g. pay all of the up-front monies owed to Axalta,

In the particulars of this case, FinishMaster will be unable to make such a claim of
enhanced interbrand competition because FinishMaster has a well-earned reputation as
being a super large distributor that does not provide reliable timely and effective
technical service. Instead, Axalta, the paint manufacturer, provides reliable, timely, and
effective technical service. Axalta has teams of people that can, and do when asked, get
dispatched to an autobody shop’s place of business and trouble shoot and solve technical

issues that arise in the process of painting cars. In the example of the ACR autobody shop

19

Nicolosi v. FinishMaster
Second Amended Complaint

 
m® wi he

td
ii
12

id
IS
16
17
18
19
20
al
22
23
24
23
26
27
28

 

 

56,

57.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 20 of 67

in Oakland, Axalta brought an impressive team forward and solved some major technical
problems the autobody shop was having with BASF paints, and convinced the ACR to

switch lines to Axalta.

FinishMaster does not provide this kind of service in a timely, reliable and effective
manner. Thus, the FinishMaster restraints are all about restraining trade, and none about
providing market efficiencies, Interbrand competition through the funding and provision
of services, or other business offerings that would somehow enhance Interbrand
competition. What the restraints in this case do is keep all the business to FinishMaster,
and that’s it. Under the rule of reason analysis, there is a big negative in the balance of
restraining trade, and not much of a positive in terms of other services or business

offerings that enhance interbrand competition.

Plaintiff recently was sent a letter by an unidentified writer claiming to be in the know,
about a further circumstance that bears on the legality of defendant’s conduct:
“Having worked with DuPont and Axalta for many years, now retired, | believe
the lawsuit that independent distributors have against the paint companies is that
Axalta is offering large discounts and rebates to national Distributors like
FinishMaster, Wesco, etc. to get to their monthly number. This is on top of all of
the other truckload discounts, etc. that are available to all Distributors...
The calls go like this: If you place and [sic] order for $10 million and it ships by

month-end, you will receive and [sic] extra 10% discount. That is a big

20

Nicolosi v. FinishMaster
Second Amended Complaint

 
1) oe ted bo

Se CO —~F

i9
It
iz
13

13
16
17
18
19
20
al
22
23
24
25
26
a7
28

 

 

38.

59,

60.

61,

62.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 21 of 67

differentiator that is not available to all Distributers. They then take that money

and put independent distributors out of business.”

A copy of the letter and the envelope the letter came in has been attached as Exhibit B

thereto.

Nicolosi believes that it knows the author of the anonymous letter, Exhibit B hereto. The
author is a former high-ranking official from Axalta, who is an eyewitness/earwitness to
the actual phone calls whereby the special 10% off on $10 million in purchases was

offered to FinishMaster,

Nicolosi was never offered the 10% off of $10 million in purchases discount program.

From the period January 31, 2017 and continuing through to the present, Axalta provided
only FinishMaster with the above-described discount programs. It does not provide those
discount programs to other distributors/jobbers who sell in the Northern California, San

Francisco Bay Area, including Nicolosi Distributing, Inc.

There was a time when Axalta gave the other large paint and autobody supply distributors
in California the same 10% off on $10 million purchases, and the co-funding of multiple
six figure up-front payments to auto body shops. During this time period, plaintiff
acknowledges that others (Annex Group and A. D'Angelos & Sons) received similar

deals, and thus claims the deals are discriminatory for the period after FinishMaster

21

Nicolosi y. FinishMaster

Second Amended Complaint

 

 
NS th de we be

|

10
il
12
13
14
ES
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

63.

64,

65.

66.

67,

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 22 of 67

bought up Annex Group and D'Angelos. The dates of those acquisitions are: Annex

Group: April 4, 2016; and A. D'Angelos & Sons: January 31, 2017.

Annex Group and D'Angelos are in the category of large distributorships that could
effectively compete with FinishMaster because they got similar deals. Once FinishMaster
bought them up, FinishMaster became the only distributor that received those deals.
FinishMaster is fully aware of this fact because of its expert level knowledge of what
distributors are left in California, and because it knows that the small ones such as

Nicolosi Distributing don't qualify for these deals.

FinishMaster thus knows it is the only one receiving these deals, because it bought up the

only other two companies that were also receiving approximately the same deals.

Accordingly, plaintiff starts this claim during the period January 31, 2017) (the date of
the D'Angelos’ acquisition). By this date, FinishMaster had purchased and eliminated

both Annex Group and D'Angelos from the market.

Had plaintiff been offered these similar deals, it would have found a way through

installment purchases from Axalta and large auto body shops to accept these deals.

One further example of the anti-competitive nature of this discriminatory discount and co
funding of up-front monies is that approximately four months ago, January/February
2019, a giant auto body chain, Caliber Collision Center, committed to giving 100% of its

business to FinishMaster. There are 32 Caliber auto body shops in a 50-mile radius of

22

Nicolosi v. FinishMaster
Second Amended Complaint

 
toa

eS GC ~~ GC Ww

10
il
i2
13

15
16
17
18
i9
26
21
22
23
24
25
26
27
28

 

 

68.

69,

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 23 of 67

san Carlos, CA, where Nicolosi is based. This number is confirmed through actual use of
the Caliber Collision website’s store locator function, https://calibercollsion.com/locate-
a-caliber-collision-center. Nicolosi is unable to sell any paint products to this entity
because it is all sewn up in a deal with FinishMaster. The following description is taken
from Caliber collisions’ website: “Caliber Collision Centers is the largest collision repair
company in America with 600 I-CAR Gold Class Professional certified collision repair

centers across 19 states.”

Plaintiff also notes that there is no functional discount about the 10%-$10 million dollar
deal. It is done with the purpose of booking revenues. That is the stated and real purpose,
nothing more nothing less. It is not about economic efficiencies, logistical advantages,
service advantages; instead it is about FinishMaster's needs to please its stockholders

with robust revenue reports.

Nicolosi Distributing is on a week-by-week, month-by month continuous basis, always
purchasing paint from paint manufacturer Axalta, delivered by Axalta to Nicolosi
Distributing in San Carlos, CA and/or San Jose, CA. these purchases by Nicolosi are
concurrent in time to Axalta’s practice of providing FinishMaster only with the above-

described discount programs.

70, At the same time Axalta was offering these discount programs, Nicolosi was also buying

paint and related supplies from Axalta.

Nicolosi v. Finishidaster
Second Amended Complaint

 
Wer OO rs

a aS
SO “BP SN Uh dm OMS aeRO st aS

 

 

71.

72,

73.

74,

75.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 24 of 67

When Nicolosi Distributing concurrently purchased its paint items from Axalta, it did so

without receiving the discount programs described above.

FinishMaster had actual knowledge that Axalta provided the above-described discount
programs to FinishMaster only, and did not provide those discount programs to other
jobbers/distributors selling in the Northern California San Francisco Bay Area such as

Nicolosi.

For the period January 31, 2017 up to and continuing through to the present,
FinishMaster knows this because whenever it made/makes a presentation/offer of huge
amounts of up-front monies [$500,000 and above}, and huge resultant price discounts,
there are no other companies presenting competing offers that include such huge levels of

up-front monies and price discounts.

FinishMaster thus knows it is the only one receiving these deals because it bought up the

only other two companies that were also receiving approximately the same deals.

FinishMaster knows it is the only jobber/distributor receiving these discount programs,
because there are no other even remotely similar offerors other than FinishMaster.
FinishMaster has acquired specialized knowledge of the details of all aspects of the auto
body collision repair supply industry, and knows that there are no other jobbers/
distributors that are able to or do make offers of huge up-front cash payments [$500K. and

above] and resultant deep price discounts.

24

Nicolosi v. FinishMasier
Second Amended Complaint

 

 
Se GO “EO GN OG de

16
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

76.

77.

78.

79.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 25 of 67

FinishMaster further knew because of the nature of the information given to it by Axalta
and as described above [in Exhibit B]. To paint a picture of a need for a rush deal to meet
accounting reporting deadlines; with an offer-to-acceptance time of a matter of a few
days at most; the hurried circumstance; the large volume requirement, the stated purpose
of the special offer [to book revenues]; the fact that FinishMaster possesses expert
knowledge of all facets of auto body collision repair industry; and knows that there is as
far as FinishMaster would imagine, there is no other distributor who could immediately
agree to purchase $10 million in products; all constitute direct and circumstantial facts
and evidence that show FinishMaster had actual knowledge it was the only company
receiving this special 10% for $10 million in purchases program. Plaintiff believes that
the person within FinishMaster with actual knowledge would include its Chief Financial

Officer Travis Trott.

According to the reporting cycle information that plaintiff has located, it appears that
Axalta’s reporting cycles end on the following days of each year: March 31, June 30,

September 30, and December 31.

The reporting dates are noted because the special discount was given just before all or

some of the reporting cycles dates,

The practice of Axalta providing and matching huge upfront payments to auto body
shops occurs year-round. Even after the monies are given, they are still subject to a
practice wherein the body shop is permitted to leave the contract if up-front payments are

paid back, minus a proportionate amount equal to the percentage of contract completion

25

 

 

Nicolosi v. Finish Master
Second Amended Complaint

 
SS Gt dm = oN

10
1k
12
13

15
16
17
18
19
20
ai
22
23
24
25
26
27
28

 

 

80.

81.

82.

84.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 26 of 67

on the date of cancellation of the Axalta-auto body contract. FinishMaster has a similar

practice.

Competition has been injured as a result of defendant’s actions, because the
discriminatory discounts are part and parcel to FinishMaster’s scheme secure these
exclusive supply agreements and foreclose all other distributors from selling to A-list

auto body shops.

This pattern of conduct by FinishMaster is part and parcel to an overall pattern of
consolidation of distributors into what is now becoming several super-big distributors
[nationwide revenues in the hundreds of millions], and some smaller local or regional
distributors. Nicolosi Distributing Inc. is an example of a smaller regional distributor and

sells paint and auto supplies in the San Francisco Bay Area.

The strategy to buy up existing distributors and then retire them pursuant to a succession
plan, is more or less stated in writing, right in non-party Uni-Select’s Annual Report

[quoted above].

. The allegations of the involved substantial volume of commerce, and concerning

interstate commerce are as follows:

FinishMaster has a central warehouse distribution facility in the Indianapolis, Indiana,
where it also has its headquarters. In the ordinary course of business, FinishMaster

received paint shipments from Axalta [headquarters in Pennsylvania and factories in

26

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
‘eo G FO GN GU dé lot

10
il
12
13
i4
18
16
17
18
19
20
21
22
23

245

26
27
28

 

 

85.

86.

87,

88.

89.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 27 of 67

Pennsylvania]. That same paint is later shipped out to its various local stores, including

its locations in the San Francisco Bay Area.

Axalta ships from its factories in Pennsylvania and elsewhere to its own distribution
facility in Reno, Nevada. It is from Reno, Nevada that plaintiff regularly receives its paint
from Axalta. Axalta’s Reno distribution plant is also used to shipped to FinishMaster’s

Bay Area locations.

Similarly, sandpaper and other 3M products come from 3M Corporation, which has

headquarters in Minnesota, and regional distribution centers throughout the United States.

Nicolosi Distributing, Inc. has never been offered this $10 million discount program.

The letter [Exhibit B] shows further illegal conduct in the form of knowing inducement
and receipt of a discriminatory price discount, a violation of the Robinson Patman Act, 15

USC Section 13(f).

Defendant's conduct in violation of section 13(f) of the Robinson-Patman Act was a
substantial factor in causing actual injury and damage to Nicolosi Distributing, Inc., in
that the discriminatory price program and up-front discount sharing program has
substantially contributed to Nicolosi’s ability to enter into and compete in the market of

A-list auto body shops in the San Francisco Bay Area.

27

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
Se Oa emt

bo Be nm ba be Be bo be ba fom oma po rook ron yeah pa pk end, ey
oO | a“ LF bet fad hn i S&S \@ fe) ~J oN a aes ted bh hese, =>

 

 

90.

91.

92,

94,

95,

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 28 of 67

Plaintiff claims damages in an amount according to proof, but believed to exceed $27
million revenue per year, from January 31, 2017 up to and including the time of trial. In
the alternative, plaintiff requests damages equal to the difference between the discounts
offered and given to FinishMaster, and discounts offered and given to Nicolosi in an

amount according to proof.

As a result of defendants’ conduct, Nicolosi Distributing, Inc. has suffered damages in
that its business would be approximately three times the size without the restraints caused
by defendants’ conduct; this is calculated as $9 million [less than 10 million] [current

revenue] plus $18 million = $27 million revenue per year,

If FinishMaster had not engaged in the conduct described above, that it would have been
able io catch business from many A-List autobody shops, to the point where plaintiff's
revenues would approximately triple in size, from a bit below $10 million to a bit below

$30 million, or such other amount according to proof.

. Nicolosi further suffered a harm of loss of revenues of approximately $18 million per

years since January 31, 2017, or $36 million [18 million x 2].

In the alternative, Nicolosi has been substantially harmed by defendants’ conduct in
terms of lost profits that would have been earned on those lost revenues of

approximately: $7.2 million [assuming 20% profit: $36 million x. 0.2 = $7.2 million].
&

Plaintiff is entitled to treble damages are available under 15 USC section 15 as follows:

28

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
oe 8 ~F BA Ww & WwW NN =a

Be BR be NM BB NN eth oh fame ek eh teh mh
ec SN FO me HUN SUNOCO Nt lS

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 29 of 67

a. Lost revenue: $36 million x 3 = $108 Million

b. Lost profits: $7.2 million x 3 = $21.6 million

96, Plaintiff will and continues to suffer irreparable harm from the above described conduct,
which if permitted to continue will leave Plaintiff without an adequate remedy at law.

The conduct, if allowed to continue, will also tend to make a judgment ineffectual.

97. Plaintiff requests injunctive relief pursuant to 15 U.S.C. section 26 as follows:

a. Plaintiff request that the Court exercise its equitable powers to issue appropriate
injunctive relief requiring defendants to cease from doing, attempting to do, and
or enforcing any of the restraints of trade and other unlawful trade practices,
including without limitation requiring defendant FinishMaster from offering or
paying large, six-figure up-front payments subject to exclusive supply
agreements; and to require them to stop the offering or giving of these large up-
front payments.

b. An injunction requiring FinishMaster to take appropriate steps to open
competition in some substantial part of the submarket being monopolized here for
competition, which plaintiff submits should take the form of allowing about 25%
of this A -list auto body shop business to go to non-FinishMaster suppliers such as
Plaintiff or other non-FinishMaster distributors, or such other injunctive or
equitable relief as the Court deems just and appropriate.

c. An injunction requiring FinishMaster to permit auto body shops to purchase its

supplies from Nicolosi or other jobbers. If the shop wishes to do so, it may than

29
Nicolosi v. FinishMaster
Second Amended Complaint —

 
oO 2 “sb SS  & GB Nom

fomch mh hath
G WM we &

IS
16
L7
18
19
20

21

22
23
24
25
26
27
28

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 30 of 67

may do so without penalty to the shop and/or Nicolosi. This solution is offered up
as plaintiff's version of a pro-competitive counterweight to the restraints of trade
intrinsic in the express, written exclusive supply contracts between FinishMaster
and its A-list auto body shops.

d. Further injunction requiring FinishMaster to stop inducing Axalta into providing
FinishMaster with the discriminatory $10 million purchase prices discount; and

the sharing of the huge six-figure up-front advance discounts to auto body shops.

e. Any other injunctive and other equitable relief as the court deems just and

appropriate.

98. Plaintiff has had to retain an attorney for this action and further requests attorney’s fees

according to 15 U.S.C. section 15 in an amount according to proof,

Wherefore plaintiff prays for relief as set forth below.

TX,
SIXTH CLAIM FOR RELIEF FOR VIGLATION FOR CALIFORNIA BUSINESS AND

PROFESSIONS CODE SECTION 17045
[Against FinishMaster, Inc.]

99. This is a Sixth Claim for Relief for violation of Business & Professions Code section

17045 against Defendant FinishMaster, Inc. Uni-select is not a party to this claim.

100. The allegations of paragraphs 1-98 are incorporated herein as though set forth in

full.

30

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
eo C2 BA WF gm ww Bom

RB BR RR RN keke emt fim peck fk
os Se A NM BR WwW NM = GS BW @8 - A & B&B WwW NHN = &

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 31 of 67

101. The allegation set forth in the fifth claim for relief for violation of the Robinson-
Patman act are incorporated and referenced herein as further constituting a violation of
California’s Unfair Practices Act, Business & Professions Code section 17045, which
provides: “The secret payment or allowance of rebates, refunds, commissions, or
unearned discounts, whether in the form of money or otherwise, or secretly extending to
certain purchasers special services or privileges not extended to all purchasers purchasing
upon like terms and conditions, to the injury of a competitor and where such payment or

allowance tends to destroy competition, is unlawful.”

102, The secret rebate/unearned discounts in violation of Business & Professions Code
section 17045 involve two prongs: 1) FinishMaster receives large up-front discounts; and

2) FinishMaster receives a 10% discount if it completes $10 million in purchases.

103. Other examples of secret rebates available to FinishMaster on a discriminatory
basis:

a. Axalta will provide a matching component of the up-front monies provided by
FinishMaster, resulting in a split of those up-front monies by Axalta and
FinishMaster

b. Plaintiff is not privy to the business policies or strategies resulting in the actual

ratio of the split, and does not know if the ratio is the same across all body shops.

104. These discount programs, each and both, are secret in that they are available only

to FinishMaster; and are the subject of further exclusive supply contracts between

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
le

CGO -~2 &

16
EI
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 32 of 67

FinishMaster, Axlata, and the large A-list auto body shops/collision centers. All this is

done under strict confidentiality provisions in the contracts.

105. The special discounts, each and both further constitute unearned discounts,
because FinishMaster does not do anything other than buy paint as it usually does from
Axalta. FinishMaster regularly buys more than $10 million in paint. There is no
functional justification for these discounts. The stated purpose by Axalta was to book

revenues.

106, Nicolosi knows this fact, because the $10 million discount program and/or the
large six-figure up-front discount sharing program has not been offered or given to
Nicolosi on like terms and conditions. Nicolosi has been in deals in which Axalta
provides up-front monies of much smaller amounts than the huge amounts Axalta
provides for FinishMaster’s deals with A-list auto body shops in the San Francisco Bay
area, and elsewhere as a general pattern and practice. As stated by FinishMaster’s able
counsel, Mr. Craig Stewart to Nicolosi’s counsel Herman Franck, concerning the various

business facts alleged in the initial complaint, “Isn’t this just the way it is?”

107. Defendants’ conduct in violation of section 17045 was a substantial factor in
causing actual injury and damage to Nicolosi Distributing, Inc., in that the discriminatory
price program and up-front discount sharing program has substantially contributed to
Nicolosi’s ability to enter into and compete in the market of A-list auto body shops in the

San Francisco Bay Area.

Nicolosi v. FinishMaster
Second Amended Complaint

 
2 GC —~b CO Vl mm home

bo ba bo he bo bh bho be bo faa emt pred joo joo junit pusat path pred pera
oh ~y NAN Wh es, Ww he best > eo & ~~ ie Cad bh pene oS

 

 

108.

109.

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 33 of 67

Defendants PinishMaster’s and its parent company non-party Uni-Select’s
designed, developed, and funded this scheme as follows: FinishMaster, Inc. is a wholly-
owned subsidiary of Uni-Select. Uni-Select fully exploits the financial benefit of being a
publicly-listed company, capable of raising substantial sums of money on the Toronto
Stock Exchange, and does so in part with the intent of providing those stock market-
raised funds to FinishMaster so that FinishMaster may carry out the various distributor

acquisitions/ retirements, and to fund the up-front discounts to A-list collision centers.

This conduct was designed by both defendants to create a super distributor
capable of inducing Axalta into giving FinishMaster the special $10 million discount
program, and the sharing of up-front monies paid to A-list auto body shops in huge six-
figure amounts is secret in that they are done by Axalta and FinishMaster in contract that
contain confidentiality clauses prohibiting the three-parts to the contract [Axalta,
FinishMaster and the body shop] from disclosing the exclusive dealing contracts [which
specify the total up-front payment amount. The economic terms of the contract are a
fiercely-guarded secret for FinishMaster and Axalta. As evidence of the secretive nature
of these arrangements, FiishMater’s production in Alameda County Court proceedings of
a copy of the contract was placed under a very strictly-worded protective order, and have
been filed under seal in the present action in connection with the preliminary injunction

proceedings.

110. Nicolosi did not learn about the $10 million discount program until it received the

anonymous letter [Exhibit B hereto]. It did not know, because it was kept by

FinishMaster and Axalta as a secret.

33

Nicolosi v. Finishdasier
Second Amended Complaint

 
We GO NR Oe eta eet

Be Be NM bP OR BORO Rett rec mh mh th frk
Oo “SS TA tt hlhUweDlUMNG Ul lM CD RUD

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 34 of 67

M11. These special discounts are in the category of unearned discounts, because
FinishMaster does not provide any special technical services or other economic benefits
in exchange therefore, other than providing its own portion of the up-front monies paid to

the A-list auto body shops.

112. Plaintiff is in the category of a customer of Axalta, who was disfavored by Axalta
when it provides the secret discounts and up-front discount sharing program to Nicolosi’s

competitor, FinishMaster. This create so-called secondary line injury,

113. Competition has been injured as a result of defendant’s actions, because the secret
rebates/unearned discounts are part and parcel to FinishMaster’s scheme secure these

exclusive supply agreements and foreclose all other distributors from selling to A-list

auto body shops.
114, A substantial amount of commerce is affected by FinishMaster’s misconduct.
115. As a substantial result of defendants’ conduct, Plaintiff claims damages in an

amount according to proof, but believed to exceed $27 million revenue per year. The up-
front monies are provided through arrangement between the paint manufacturer and the
distributor. One of the exploitations of FinishMaster’s unlawful restraints of
trade/exclusive dealings contract is to tie up not only the paint purchases that are the
subject of the up-front funding, but to also tie up the non-paint supplies as a bundled-up

A-Z exclusive supplier of virtually any supply an auto body shop needs.

34

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
“EN Ot

RPM BNR heck ek mk uteh
SC “A FF mB & NM om 2S 86 OO 4S A tT Om Nom SS

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 35 of 67

116, The calculations are set forth above in paragraphs 91-95.

117. In the alternative, plaintiff requests damages equal to the difference between the
discounts offered and given to FinishMaster, and discounts offered and given to Nicolosi

in. an amount according to proof.

118. Treble damages are available under B&P Code section 17082 as follows:
a. Lost revenue: $36 million x 3 = $108 Million

b. Lost profits: $7.2 million x 3 = $21.6 million

119, Plaintiff will and continues to suffer irreparable harm from the above described
conduct, which if permitted to continue will leave Plaintiff without an adequate remedy at

law. The conduct, if allowed to continue, will also tend to make a judgment ineffectual.

120. Plaintiff requests injunctive relief pursuant to B&P Code section 17082 as
follows:

a. Plaintiff request that the Court exercise its equitable powers to issue appropriate
injunctive relief requiring defendants to cease from doing, attempting to do, and
or enforcing any of the restraints of trade and other unlawful trade practices,
including without limitation requiring defendant FinishMaster from offering or
paying large, six-figure up-front payments subject to exclusive supply
agreements; and to require them to stop the offering or giving of these large up-
front payments.

35
Nicolosi v, FinishMaster
Second Amended Complaint

 

 
eo C28 ~~ HA ww B&B wR NW m=

ba bo tha bo bo ha bo he bo bem pos jorah jou jc fooeah jou. ash posh fond
oe ~~] aN Pr ce foe ba pom = \© oe ~] Hf A ohn lad bo frock =

 

 

121,

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 36 of 67

. An injunction requiring FinishMaster to take appropriate steps to open

competition in some substantial part of the submarket being monopolized here for
competition, which plaintiff submits should take the form of allowing about 25%
of this A-list auto body shop business to go to non-FinishMaster suppliers such as
Plaintiff or other non-FinishMaster distributors, or such other injunctive or
equitable relief as the Court deems just and appropriate.

An injunction requiring FinishMaster to permit auto body shops to purchase its
supplies from Nicolosi or other jobbers. If the shop wishes to do so, it may than
may do so without penalty to the shop and/or Nicolosi. This solution is offered up
as plaintiffs version of a pro-competitive counterweight to the restraints of trade
intrinsic in the express, written exclusive supply contracts between FinishMaster
and its A-list auto body shops.

Further injunction requiring FinishMaster to stop inducing Axalta into providing
FinishMaster with the discriminatory $10 million purchase prices discount; and
the sharing of the huge six-figure up-front advance discounts to auto body shops.
Any other injunctive and other equitable relief as the court deems just and

appropriate.

Plaintiff has had to retain an attorney for this action and further requests

attorney’s fees pursuant to B&P Code sections 17045 and 17082.

Wherefore plaintiff prays for relief as set forth below.

36

Nicolosi v. FinishMaster
Second Amended Complaint

 
Se CC ~F A WT Bm Ge Room

Be MR BR eR RP ket kh ferme tek fem mh femeh
ec a KH oH &® &B NM - SS C6 OBO uw KO OM Ok lUlw}R!hUNRllUe US

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 37 of 67

X.
SEVENTH CLAIM FOR RELIEF FOR ILLEGAL TYING ARRANGEMENT, IN
VIGLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. SECTION 1
[Against all Defendants]
122. This claim for relief has been dismissed from the case pursuant to the Court’s
April 10, 2019 Order Granting Defendants’ Motion to Dismiss the First Amended
Complaint with Leave to Amend in Part and Without Leave to Amend in part. Plaintiff

does so without waive of any of its appellate rights as to this claim for relief.

AL

EIGHTH CLAIM FOR RELIEF FOR UNLAWFUL TYING AGREEMENT IN
VIOLATION OF CAL. BUSINESS AND PROFESSIONS CODE SECTION 16727
[Against all Defendants]

123. This claim for relief has been dismissed from the case pursuant to the Court’s
April 10, 2019 Order Granting Defendants’ Motion to Dismiss the First Amended
Complaint with Leave to Amend in Part and Without Leave to Amend in part. Plaintiff

does so without waive of any of its appellate rights as to this claim for relief.

Nicolosi v. FinishMaster
Second Amended Complaint

 

 
we 8 ~ G Gh g& WwW RD pe

RN ba ba be bo ba bd 2 rh pexk joo pom cot fen rer re i — jon
oe ~I a 1e7) ae Ce be Pret aS Se Se ~¥ an he aba ad bo pom =

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 38 of 67

XU,
PRAYER FOR RELIEF

WHEREFORE PLAINTIFF prays for relief as follows:

I.

fad

As to the Fifth, and Sixth Claims for Relief, for compensatory damages substantially
caused by defendant’s unlawful conduct, in the amount of $36 million or according to
proof, or $7.2 in lost profits, or according to proof.

As to the Fifth claim for Relief, as a further alternative, plaintiff requests damages equal
to the difference between the discounts offered and given to FinishMaster, and discounts
offered and given to Nicolosi in an amount according to proof.

As to the Fifth Claim for Relief, Plaintiff requests injunctive relief pursuant to 15 U.S.C.
section 26 as follows:

A. An injunction requiring defendant to cease from doing, attempting to do, and or

enforcing any of the restraints of trade and other unlawful trade practices,
including without limitation requiring defendant FinishMaster from offering or
paying large, six-figure up-front payments subject to exclusive supply
agreements; and to require them to stop the offering or giving of these large up-

front payments.

. An injunction requiring FinishMaster to take appropriate steps to open

competition in some substantial part of the submarket being monopolized here for
competition, which plaintiff submits should take the form of allowing about 25%
of this A -list auto body shop business to go to non-FinishMaster suppliers such as
Plaintiff or other non-FinishMaster distributors, or such other injunctive or

equitable relief as the Court deems just and appropriate.

Nicolosi v. FinishMaster
Second Amended Complaint

 
Ve OHNO met

bh BRN Nt mm froh pak uch php
eo 4 A Ww BR & NM = S BS C8 ~ A tA m& !B NHN me &

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 39 of 67

C. An injunction requiring FinishMaster to permit auto body shops to purchase its
supplies from Nicolosi or other jobbers. If the shop wishes to do so, it may than
may do so without penalty to the shop and/or Nicolosi. This solution is offered up
as plaintiff's version of a pro-competitive counterweight to the restraints of trade
intrinsic in the express, written exclusive supply contracts between FinishMaster
and its A-list auto body shops.

D. Further injunction requiring FinishMaster to stop inducing Axalta into providing
FinishMaster with the discriminatory $10 million purchase prices discount: and
the sharing of the huge six-figure up-front advance discounts to auto body shops.

4. As to the Sixth Claim for Relief, plaintiff secks the following injunctive relief pursuant to
B&P Code section 17082:

A. An injunction requiring defendants to cease from doing, attempting to do, and or
enforcing any of the restraints of trade and other unlawful trade practices,
including without limitation requiring defendant FinishMaster from offering or
paying large, six-figure up-front payments subject to exclusive supply
agreements; and to require them to stop the offering or giving of these large up-
front payments.

B. An injunction requiring FinishMaster to take appropriate steps to open
competition in some substantial part of the submarket being monopolized here for
competition, which plaintiff submits should take the form of allowing about 25%
of this A-list auto body shop business to go to non-FinishMaster suppliers such as
Plaintiff or other non-FinishMaster distributors, or such other injunctive or

equitable relief as the Court deems just and appropriate.

39

Nicolasi v. FinishMaster
Second Amended Complaint

 
ee SN Oa et

Se “SBR Wm GN le USO Ea Owe

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 40 of 67

C. An injunction requiring FinishMaster to permit auto body shops to purchase its
supplies from Nicolosi or other jobbers. If the shop wishes to do so, it may than
may do so without penalty to the shop and/or Nicolosi. This solution is offered up
as plaintiffs version of a pro-competitive counterweight to the restraints of trade
intrinsic in the express, written exclusive supply contracts between FinishMaster
and its A-list auto body shops.

D. Further injunction requiring FinishMaster to stop inducing Axalta into providing
FinishMaster with the discriminatory $10 million purchase prices discount: and
the sharing of the huge six-figure up-front advance discounts to auto body shops.

5. Plaintiff requests all other forms of equitable relief available.

6. Any other injunctive and other equitable relief as the court deems just and appropriate.

7. As to the Sixth Claim for Relief, for a trebling of damages pursuant to B&P Code
sections 17045 and 17082.

8. As to the Sixth Claim for Relief, for attorney’s fees pursuant to attorney’s fees pursuant
to B&P Code sections 17045 and 17082.

9. For court costs.

10. For such other further relief as the Court deems just and appropriate.

Respectfully submitted,

//s// Herman Franck
Date: May 13, 2019

 

 

 

Herman Franck, Esq.
Franck & Associates
Attorney for Plaintiff Nicolosi Distributing, Inc.
40

Nicolosi v. FinishMaster
Second Amended Complaint

 
ee GON eet

be PN etek fmk mh uh ed
SS sa A Rm OR UB! USN a Net SS

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 41 of 67

JURY DEMAND

PLAINTIFF demands a trial by jury as to all claims for relief triable before a jury.

Respectfully submitted,

‘/s!/ Herman Franck
Date: May 13, 2019

 

 

 

Herman Franck, Esq.
Franck & Associates
Attorney for Plaintiff Nicolosi Distributing, Inc.

Nicolosi v. Finish Master
Second Amended Complaint

aj

 
Se GENO ees

a sc cn Sc ee
SC SA MH BU! UN = SULCUS UOMO

 

 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 42 of 67

LIST OF EXHIBITS
Exhibit A: series of excerpts of Economic data from reports

Exhibit B: Anonymous letter received by Tony Nicolosi of Nicolosi Distributing, Inc.

Nicolosi v. FinishMasier

Second Amended Complaint

42

 
Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 43 of 67

Exhibit A
Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 ,.Rage 44 of 67

MENU

   

 

Date Published. November 2017

Smooth finish: The expanding economy will continue to boost industry damand

The Automotive Coatings Manutacturing industry's performance is expected to trend higher over the
five years to 2017. Consurmérs released pent-lip demand for nonessential vehicle alterations and new
vehicie purchases in light of rising disposable Income, belstering demand for automotive coatings in
the five-year period. The recovery giso benefited the Car Body Shops industry (IBISWorld report
81112), which is a major market for automotive coatings manufacturers. in the five years to 2022,
industry reveriue is anticisated te remain relatively stagnant, in response to declining demand for
vehicles at the retall and manufacturing level. When demand for new vehicles slows, vehicle
production follows sult..purchase to read more. (cartv2/default.aspx?

pasretailsummaryarcide) &rtide107 Sentids4936)

Industry Statistics & Market Size

Revenue Annuel Growth 12-17 Forecast Growth 17-22

S8bn 2.0% %.X% 8
(/cartv2/defaul
pa=ksgrowth

Profit Employment Businesses

X.X% 6G 10,348 712
(/cartv2/default.aspx?

pa=ksprofit&rcid=1 &rtid=101 &entid=4936)

 

 

 

 
Case 5:18-cv-03587:BLF Document 72 Filed 05/13/19™Page 45 of 67

MENMiarket Share of Companies

   

Woias wxoitirier i cir

PPG Industries x.x%B (/carty2Z/default,aspy?
pa=majorplayer&rcid=1 &rtid= 107 &entid=4936) (/cartve/default.aspx?
pasrmajorplayer&rcid= | &rtide 10) &entid=4936)

industry Threats & Opportunities

' Industry demand and revenue were stimulated by heightened consumer and discretionary spending
lavals

* Legislation has put pressure on coatings manufacturers

* The future of the automotive coatings manufacturers is axpected to rernain stagnant

¥ PURCHASE OPTIONS (/CARTV2/DEFAULT ASPXIRCID=1 &RTIOZ 101 RENTID]E493 &}

WHATS IN THIS REPORT
FAQS (/ABOUT/EAQ/)

DOWNLOAD SAMPLE (/GOSAMPLE.ASPX7CID=1&QTID=1 01}

WATCH TESTIMONIAL

 

eR

Sige

 

 
*

 

Case 5:18-cv-03587:BLF Document 72 Filed 05/13/19 “Page 46 of 67

cusiry Report - Inde wicts Chapter Q

Automotive coatings manufacturers produce various exterior coatings, including basecoats, primers,
electrocoats, and clearcoats, for automotive original equipment manufacturers (OEMs) and for the
automotive paint aftermarket, BasacoatsA basecaat provides the calor, decorative effects and
exterior aesthetic for a vehicle. Most companies in this industry produce a wide variety of colors and
also offer decorative effects such as micas, aluminum flakes and other pigmentation that add texture
or shine to the vehicle's exterior. Basecoats ara used on almost every vehicle an OEM produces. The
basécoat connects with the clearcoat to form the exterior appearance of the vehicle. As a result, this
segment will sccount for the largest share of revenue in 2017 at roughly 43.0%. TAL purchase to read
more, (/cartv2/detault.aspx?pa=reportfragment&roide1 &rtid= 101 &entid=4926)

 

Additional Insights for the Automotive Coatings
Manufacturing Industry

‘BiSWorid Identifies 250 Key Success Factors for a business. The most important for the Automotive
Coatings Menufacturing Industry are

Control of distribution arrangements

> Effective cost controls

<

Economies of scala

iBiSWorld analysts also discuss how externa! factors such as New car sales and Dernand from car
body shops in the Automotive Coatings Manufacturing industry impact industry performance..

® PURCHASE OPTIONS (/CARTV2/DEFAULT ASPX ?PASRETAILADDITIONALINSITESS&RCIDS7 BR TIDE 107 &ENTIO

WHAT'S IN THIS REPORT

 

industry Products A

What is the Automotive Coatings Manufacturing industry?

This industry manufactures various coating products to decorate and protect automobile
surfaces against wear, weather and corrosion. Final products are sold to automotive
manufacturers, wholesalers, tetalers and auto shops,

Industry Products
» Electrocoats
Primers
» Clearcoats
* Basecoats

a

industry Activities
* Manufacturing automotive coatings
Case 5:18-cv-03587°BLF Document 72 Filed 05/13/19Page 47 of 67

> Researching and developing automoti
MENbrketing automotive coatings

   

Related Reports «

Similar industries

* Carbon Fiber & Graphene Manufacturing (/industry-trends/carbon-tiber-graphene-
manufacturing. Atm}

Essential Oil Manufacturing (/industry-trends/essential-oil-manufacturing. html

* Fire Extinguisher Manufacturing (Andustry-trends/fire-extinguisher-manufacturing.himl)

* Paint Remover Manufacturing (/industry-trends/paint-remover-manufacturing. Atm)

Titanium Manufacturing (/industry-rends/titanium-manufacturing. html!

> Motor Oi] Manufacturing (/industry-trends/motor-oll-mnanufacturing.htm))

Chlorine Manufacturing (/industry-trends/chlorine-manufacturing nim)

Titanium Dioxide Manufacturing (/industry-trends/itanium-dioxide-manufacturing, htrel)

PTFE (Teflon) Coating Manufacturing (/industry-trends/ptfe-teflon-coating- manufacturing, him)
' Lead Smelting & Refining (/industry-trends /iead-smelting-refining. htm)

* Sulfur & Sulfuric Acid Manufacturing (/industrytrends/sulfur-sulfuri¢-acid-manufacturing htm)
+ Disinfectant Manufecturing (/industry-trends/disinfectant-manufacturing html)

*

”

+

Supply Chain
* Car & Automobile Manufacturing (industry-trends/car-automobile-manufacturing. html}
* Dye & Pigment Manufacturing (/industey-trends/dye-pigment-manufacturing. him!)
* Inorganic Chemical Manufacturing (/industry-trends/inorganic-chemical-rnanufacturing. htm)
* Paint Wholesaling (/industry-trends/paint-wholesaling him)
SUV & Light Truck Manufacturing (industry-trends/suv-light-truck-manufacturing.htrn})
* Trick & Bus Manufacturing (/industry-trends/tuck-bus-manufaciuring. bom)
Truck, Trailer & Motor Home Manufacturing (/industry-trends/ruek-traller-motor-home-
manufacturing.html)

TABLE OF CONTENTS

About this industry ¥
Industry at a Glance “
Industry Performance ¥
Products & Markets a
Conipetitive Landscape “

Major Companias a”

tt re tent eee
Case 5:18-cv-03587°BLF Document 72 Filed 05/13/19™=Page 48 of 67

 
    

MENWS Industries inc., aah
Fable: PPG industries Inc. - financial WaHarAgHei®

 

Operating Conditions , ¥
Key Statistics v
Jargon & Glossary ¥

WHAT OUR CUSTOMERS SAY

 

"You guys get it! You understand the need for a fine level of granularity,”

+ ISA

WHY BUY THIS REPORT?

 

The Automotive Coatings Manufacturing industry market report contains strategic analysis of the key
drivers influencing the industry. Save hours of time on research and prospecting using IBISWorid’s
standardized, up-to-date reports on thousands of industries. Our industry research provides growth
and profit forecasts for e five-year outlook period, presented in a clear and user-friendly format.

HiSWorld industry market research reports enable you to:
« Find out about key industry trends
: Identify threats and opportunities
* Inform your decisions for marketing, strategy and planning
» Quickly build competitive intelligence
Case 5:18-cv-03587:BLF Document 72. Filed 05/13/19"*Page 49 of 67

This report on Automotive Coatings Maye

MENtProvides Market Size information t Pi/and strategic decisions. O
* Includes the necessary information 1s' Ket¥eri? SWOTEPEST and STEER analysis.

« Helps you understand market dynamics to give you @ deeper understanding of industry
competition and the supply chain,

* Analyses key performance and operational metrics so that you can benchmark against your own
business, that of your customers’ businesses, or your competitors’ businesses.

  
 

The Automotive Coatings Manufacturing market research report includes:
* Mistorical data and analysis for the key drivers of this industry
* Ative-year forecast of the market and noted trends
* Detaled research and segmentation for the main products and markets

* An assessment of the competitive landscape and market shares for major companies
* And of course, much more

‘BiSWorld reports on thousands of industries around the world. Our cllents rely an our information
and data to stay up-to-date on industry trends across all industries. With this IBISWorld industry
Research Report on Automotive Coatings Manufacturing, you can expect thoroughly researched,
reliable and current information that will help you to make faster, better business decisions.

 

IBISWorld Testimonial - ADP

 

 

 

 

Join IBISWorld today
BECOME A MEMBER VABOUT/MEMBERSHIP/)

PURCHASE OPTIONS (/CARTV2/DEF AULT. ASPX ?@ROID=7 BRT ID=104 BENTID= 4936)

 

 
Case 5:18-cv-03587:BLF Document 72 Filed 05/13/19Page 50 of 67

MENU

Xa 1-800-330-3772 te13003303772) oR

SOLUTIONS

US Industry Reports
(/industry-
trands/market-
research-raports/}

State Industry
Reports (/industry-
trends/market-
research-
reports/states/}

Specialized Industry
Reports Vindustry-
trends/specialized-
marketresearch-
reports/}

Global Industry
Reports (/industry-
trends/global-
industry-reports/)

Procurement Research

  

5

Want to sneak t6.a,canresantative? Call us,

IBISWORLD INT'L MGRE

Australia Careers (/careers/)

(http//www.ibisworid.com.s lidtry Insider

Canada (/media
(http://www.iblsworld.ca/). aa Us

China (/industry- (about/contact/}
trends/International/china-

Help & Support
marketresearch-reports/) t ihelp Db pp
i

United Kingdom
{http://www ibiswarld.co.uk/)

(hitps://www.procurarmentig.com)

 

 

 

r

wee gee

mr bese (fabout/privacy/}

 

INQUIRE HERE (/ABOUT/IS

MEMBERSHIP

Request a Demo
(/about/fteedemay/)

Newsletter
(/about/media/newsietter/)

Login (/about/icgin/}

FOLLOW US

(hitps://twitter. com/ibisworld/)

(https://www linkedin.com/compa

n icu (/about/termsofuse/)

vera U/stemap.aspx)
Page 51 of 67

 

Case 5:18-cv-035872BLF Document 72 Filed 05/13/19

    

» Menazing
Current / Bact issues
Features
Editorial

Columns
Digital Egitien
ehlewslelier Archive
Editorial Guiletnes
Subsoriba Now
Advertise Now
+ Breaking News
+ Directodes
a Buyers Gui
Distriputor Guide
Carparate Canahitities,
Trade Associations
Aged Your Campany
+ Markets & Technologies
° Adhesive
space Coatings
Architectural Coatings
Automotive Coatings
Atromotive Refinish
Business Operation
fotor Trands & Forecast
Construction Chamicals
Industral Coatings
Leboratory Equipmerd
Marine Coalings
Markel Trends & Forecast
Powder Coatings
Production Equsment
Spaciat Puranse Coatings
Wood Coaligs
“Green” Coatings
Raw Meteriais
* Agditives
° Binders
Piaments
Selyants

oa Report
ne -Regort
Europe Report
* Latin Amerisa Report
* Market Ressarch
> Russian Report
Top Campanies
+ ling Exclusives.
Sligeshows
Experts Opinions
Blog
Infographics
+ Videos
Dotcasts
Wittepapers
Jobs
Microsies
Sompanies
Wolte Paners/t

 

Egulomant
iterature/Brochures

un
i
i>
=
ki

* industey Events

« Live From Show Event

° Webinars
About Us

° About Us

° Contact Us

o Advertise With

° Terms of Use

 

£

 

 

Market Research .
Global Automotive Refinish Coating Market to Grow at 6.5% CAGR from 2018-2026

Per Credence Research, inc.
Case 5:18-cv-03587:BLF Document 72 Filed 05/13/19™ Page 52 of 67

 

03.07.48
According to the latest report published by Credence Research, Inc. © automotive Refinish Coatings Market - Growth, Future Prospects and Competitive Analysis, 2018-2026," the g

market was valued at € 9.49 million in 2017, expanding at a CAGR of 6,5 percent from 2018 to 2026.

Market Insights
The global automotive refinish coatings market accounted for US$ $,4¢ milan In 2017 growing with a CAGR of 6.5 percent during the forecast period fram 2018 to 2026,

Increasing vehicles sala, easy availability of aulo ioans ane modem lifestyle will drive the market growth over the forecast period. Moreover, rising need for maintenance of premium ve
Market growth in Asian economies, in India, Sve wheelers and four wheelers accounts for 25 percant of road crashes jeading to increased demand for vehicle repair and maintenance,
drive the overall market. According to road-tratiic safely experis, the frequency of traffic celtisions in India is highest among other countries, which in turn is surge the overall growth. in
“Skilled india” initative wil create more skilled workers for the automobile maintenance end repair Industry, which in turn is projected tc supplement the aftermarket growth in tne future

Solvent borne technology is witnessing a crop in demand owing to VOC emission. Leacing paint and coaling manufacturers are shifting from solvent borne technology to watarborne tt
regulation fimits the emissions of volatite organia campounds by 80 percent owing to the use of organio solvents in decorative coatings and varnishes and vehicle retinishing products.

implementation of using powder ceating/ water borne coaling instead of solvent borne coatings for automotive industry. Rising awareness towards reducing VOC emissions in autormotive ind
in the near future.

U.S. EPA has regutaied the fimits of VOC emissions for automotive refinish coatings. For example, the YOC centent in primers can be up to 4.8 pounds per gallon whereas for topcoats, cont
grey shade primer on automotive body enables to Identity the surface itregularitles and brings out superior aitributes of basecoat. Also, epoxy primers ére being widely utilized on account of

Based on geography, North America held a significant share in the gobal aomolive refinish coating market in 2017 with a raarket share of over approximately 22 percent, Population growl
aulomolive refinish coatings market in the region. However, as per Ghina Associalion of Automobile Manufacturers (CAANM) (2015), the Chinase automobile industry Is the largest in the work

The growing per capita incorne of the country has resulted in increased demand for automobiles in the domestic market. In addition, the growing number of luxury brands, such as BMW, has
observe high demand for automobiles due to increasing industrialization coupled with government support for manufacturing vehicles, Therefore, Increasing automobile production in countrie

 

Mechanism of Abrasion Resistance I!

Research shows PTFE film serves as the nucleallon site for the crystallization of wax
Tech Paper Released by Shamrock Technolodies. ins.

 

 

: Download Tech Paper ~

 

 

 

Key market piayers in the global eutomotive refinish coating market include Axalta Coating Systems, AkzoNobel, BASF SE, Bayer AG, Berger Painis, Clanant, Karsel Paints, KCC Sorporait

Browse the full Automotive Refinish Coating Market - Growth, Future Prospects and Competitive Analysis, 2618-2028 report at hitlod/iwnany cre dencgresearch comireporlautemotives:

 

Related Searches
* powder
* akzonobel
* paint
* painis

Suggested For You

 
Case 5:18-cv-035873BLF Document 72. Filed 05/13/19* Page 53 of 67

  

BASE Presants Holursthane Systems, Basic Pracucts, Intermedistes at UITECH 2976 in Maastricht

 

 

 

 

 

Anieilcan Costings Show 2018 Comes to a Successil Conchision
ANeNcRn LORINgSs Show 2015 Comes to a Suecesshl Conchision

a

esis Markel Update

 

 

Jain the Coatings World international Buyers’
Guide for FREEL

  
 

 

HCC Completes ACH Registration for Wide Renog af Products

igscoat Powder Coatings at Wire 2045

 

 

 

eh microbiat Gg.

      

as.0 ould Prodyide Opsariunitins for Sifts in Zurone
Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19""Page 54 of 67

yalia Arinounoes 2 Supolier of the Year Winners

 

 

 

18 Winter Olympic Aihietes Wil Sport Axgita Sosines

 

  

o. safes ue

Shepherd Color Pioments and Kynar: 60
Years of Successful Weathering

 

 

gy Layer
poeen th ways

   
  
  
    

Axaita Coating Sysiens Unveils Ney Global Product Names

 

 

Azalea Aups Bring Information, Speed, Efisiency, Accuracy 79 Users Finge: ins

 

Lvatings World's Teo 10 Breaking News Stories of 2047

 

Global Cosiinos Market Overview

 

cant Ea Sass OC pesca

Sign up fora FREE Subscription to Coatings
World Magazine!
  
  
 

Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19""Page 55 of 67

Pigments Market

Axelta Gifers Now Faet-Drving Aerogal Toncoats to dhe Induswisl Merket

DPOS SURFACTANTS IN EMULSION
POLYMERIZATION OF HYDROPHOBIC
MONOMERS

Related Market Research

Breaking News | Market Reports
én Coatings Market Protected to Reach $2,588.2 Million by 2023: P&S Market Research

According to the new merket research report published by P&S Market Research, the global can coatings market is projected to reach $2,588.9 million by 2023. The ability of cans fo |
65,298.18

 

Breaking News | Market Renorts
Persistence Market Reacarch: Automotive Bearing Market to Reach $27.02 Billion by End of 2026

Increasing vehicle ownershlps, damand for longer ii@span of vehicles and rising aulomolive maintenance and fepair services gre main factors influencing the growth af global automo’
ihe market remains under the influence...

05.24.18

 

Breaking News | Market Reports
Freedonia: Demand for Reactive Adhesives, Sealants to Reach £4,4 Billion in 2022

Semand for reactive adhesives and sealants is projected to rise three parcent per year to £1.3 billion in 2022 {valued at $4.8 billion), The leading reactive adhesive
and sealant chemistries are silicones, polyurethanes, epoxies, and pelysuifid...
06,08,18

DPOS SURFACTANTS IN EMULSION
POLYMERIZATION OF HYDROPHOBIC
MONOMERS

THE USE GF DIPHENYL OXIDE DISULFONATE (DPOS} SURFACTANTS IN
EMULSION POLYMERIZATION OF HYDROPHOBIC MONOMERS

Whitepaper released by Pict Chearnical

  

Breaiing News | Market Repayts
Powder Coatings’ Demand in Bimarcing Economies to Propel Global Market Toward S10 Billion by 2023

Frost & Sullivan's recent analysis, Global Powder Coatings Markel, Forecast in 2023, finds developing markets such as Asia-Psaific (APAC) and Rest-ofthe-Warld (OW), following
94.26.18

Brealdng News j Market Reports

MarketsandMarkets: Automotive Paints Wiarket worth $10.65 Billion by 2025

The report “Automotive Paints Market by Type {E-coal, Primer, Basecoat, Clearcoat}, Resin (PU, Epoxy, Acrylic}, Technology (Soivent, Water, Powder), Paint Equipment {Airless, Eler
ICE & Vs, Refinish, a...

04.47.48

 

Addiives | Breaking News | Market Ranoris
Gil: Composite Adhesivas Market to Exceed 850 Kilo Tons Consumption by 202d

 

The sporting goods sector has turned oul to be @ surprisingly lucrative avenue for coraposite adhesives markel. Sporting goods manufacturers are constantly
losking for ightweight materials that can improve the performance of athletes and lead to less...

 

04.44,48
Case 5:18-cv-03587-BLF Document 72. Filed 05/13/19Page 56 of 67

Join the international Buyers’ Guide for Free!
Over 307,000 users visited www. coatingsworld.com last year! Extend your
business reach and be found by customers and prospects,

JOIN FOR FREE

 

 

 

 

Breaking News | Market Reports
Lueiniel Photoinitiqior Market Renort: Trends, Forecast and Compatitive Analysis

Trends, opporlunites and forecast in photoinitiator market fo 2023 by end use @pplication (paints, inks and adhesives), sroduct type {free radical oe, and cationic lyoe), end use appl
04,03,48

 

 

Breaking News | Market Renorts
Freedonia Group: Demand for Cement Additives to Grow 7.2% Anpually Through 2022

Demand for cement additives in the US is forecast to expand 7.2% yearly to 82.0 billion in 2022, the fastest rale of Increase of any major type of construction chemical. Healthy growth
uplake of higher value and better pe...
03.18.18

 

 

Breaking News | Market Reports
Construction Cheimicais Market: Currant Business Trends & Growth Opportunities 2076-2024 ;
Construction Chemicals Industry Background Construciion chemicals market is solely Griven by the overall budding and Infragiructural development activities

around the globe. Rapidly flourishing construction market In the Asia Paclfic, led py China...
93.09.18

 

Shepherd Color Pigments and Kynar: 50 Years of
Successful Weathering

October 2077 marked an amazing milestone in coalings technology. Weathering
panels of coatings made with Kynar 300®@ PYDE rasin fArkema ine.) and Shepherd
Coler Company Complex Inorganie Color Pigments achieved 50 years of successiu/
weathering.

Lean More Shepherd Color Cornany

  

 

 

 

Breaking News | Market Renorts

Smart Coatings Market Worth $6.27 Bilfien by 2022

The market size of smart coatings was valued at $74.75 Billion In 2016 and is projected to reach $6.27 Bifion by 2022, ata CAGR of 23.87 percent during the forecast period, accordiny
03.66.18

 

Dimethvicipronjonic Acid (OMPA) Market to Grow at Steady CAGR of 6.8% ny 2620: FMI Study

Dimethyiolpropionic acid (DMPA) is a diol molecule with io hydroxyl groups and one carboxylic group, As carboxylic group ects as a non-active molecuie, DMPA tins inte a diol, in ¢
this free acid group inserts a pal... . Mas : : te

02,05. 18

 

Automotive Coatings | Market Resorts

Gichal Aujomotive Paint Market | licely to Exhilit a CAG of 8.7% During 2047-2020
Paints ora prepared of thres components a carter agent, pigment and binder, A plament alsa known as tint ie the color wharaas the binder is noraally referred as
resin, which is thick, adhesive hydrocarbon liquid that hardens when out in ihe oper. A...
02.02.18 .

   

 

Market Renorts

GM: Lelgure Boat Marine Goatings Market worth aver “SEGRE by 2024
Leisure Boat Marine Coatings Market Size wall likely surpass $1.9 dilfien by 2024: according to e new research
report by Global Market Insights, Inc. High growth in the Asia Pacilic tourism: sector wil augment the leisure
boat mari...

01.31.18

 

 

Maticet Reports

Technavie: Demand frorn Asian Gountries to
Booet Global Picvalonentadiene Markat

The giobal dicyelopentadiane (OP CO) market is expected to
grow ata CAGR of more than 8% during the period 2018-
2022, according {0 a new market research study

by Technavic. The report categorizes the global
dicyclopentadiane market...

04.30.78

 
Case 5:18-cv-0358-#s,

   

 

BLF Document 72 Filed 05/13/19, Page 57 of 67

 

 

Leeper try

z

 

 

 

 

 

 

Aerospace Coatings Market to Reach $41 Ailfion Dy 2024

Asrospace Coatings Market size is estimaled in surpass $1 bition by 2024; according to a new research report by Global Market insights, Inc. Global aerospace coatings market size
04,183.18

 

 

+ Oxea Increases Negnentyl GSiyeot. Trhinethvlolorapans Progs in North America

' Agelta Sunporls STEM inivatives Throush Academic Motarsecrs Association of Zurien Gallauoration
* Beckers Groun Recaives EcoVadis OGR Goid Standard

' Aelia Goaing Systems Rolls Oul Simplified Srderina Systen

1D, Power Releases 2078 Home imofovement Retailers Satistection Study

Soar

a aiemb:

 

 
   

   
    

 

foter A Centars

Next-Generation Ac

p. Chance Enhancing
fotallic Pigments Direc
indusivial Coatings Mart
Latin American Econorr
View More >

 

 

 

 

Miew Hraaking News > .

Cookies help us to provide you with an exosilent service. By using our website, you declare yourself in agreement with our use of cookies.
You can obtain detalied information about the use of cookies on our website by clicking on "More informatio:

  

Capyright @ 2018 Rodman Media, Al rights reserved. Use of this constitutes acceptance of our prlvag

¥ poiley The material an this site may not be reproduced, distributed, transmitted, or
otherwise used, except with the prior written permission of Redman Media.

z
¥
Case 5:18-cv-03587°BLF Document 72 Filed 05/13/19.,Page 58 of 67

LOGIN = - REGISTER

 

oy ie i . .
RAS arcr HOME  MARKETRESEARCH REPORTS ABOUTUS CONSULTING CONTACT US

HOME! CHEMICALS ©
TECHNOLG

    

ALITC MOT WE

   

 

Automotive Refinish Coatings Market By Resin Type (Acrylic, Alkyd, Choose License Type
Polyurethane, Others (Epoxy, Nitrocellulose, etc), By Technotogy (Solvent
Borne, Water Borne, Others (High Solids and Powder), By Product (Primer, Sin gle User -$ $4325 oo
Basecoal, Topcoat. Fillers, Others (Putty, Activators, etc), By Vehicle Age (Less oo

than § Years, § to 10 Years, More than 10 Years) - Growth, Future Prospects & BUY NOY

Competitive Analysis, 2018 - 2028
INQUIRY BEFORE BUYING
Puislishec Mar 2018 | Report Cocle: §8997-04-28
. SAMPLE RECUIEST
SUMMARY | TABLE OF CONTENT

Connect With Us

Rising vehicle maintenance and repoir expected to boister the demand for automotive
refinish coatings
sales@creciencerescsarch.com

Automotive refinish coatings market expected to grow with a CAGR of 6.5% during the forecast
period from 2018 to 2026. Automotive refinish coatings are products that enhance the appearance *4-800-301-8290
of vehicles subjected to accidents and wear & taar damages, Moreover, refinish coatings protect
the surface of the vehicle from further damages including UV exposure, stones, debris, pebbles,
and extreme temperatures. Rising disposable income and the adoption of newer technologies is
expected to propel the market growth In terms of maintenance. China leads the qumber of road
accident fatalities follawed hy India and Brazil, Lack of proper roads, highways and safety rules in
developing countries are the prime cause for the growing number of accidents. Axaita Coating
Systems expected to be ona of the most prominent player and accounted fer a quarter of the
market share in 2017. Superior environment friendly corrosion pratection waterborne coatings Craclarice Wie ehbinars
and fush base coats provided by Axalta leads to Aawless finish even during toughest weather and
variant road conditions.
a . Join Cradence analysts to

' explore the latest {T Trends

24/7 Research Support

Mariet Synopsis

VIEW UPCOMING WEBINARS
Case 5:18-cv-03587:BLF Document 72 Filed 05/13/19,Page 59 of 67

 

Polyurethane coatings prapalling the growth of automotive refinish coating market

In 2047, polyurethane resins accounted for the major market value and is projected to maintain
its dominance throughout the forecast pedod, Polyurethane resins are widely deployed in
autamative refinish coatings owing to their superior properties such as exceptional performance in
various enwronmentat conditions as well as resistance to extreme femperatures. Polyurethane
allows the paint and coatings to be formulated to superior gloss levels, anc thus, offers consistent
finish and improved self-cleaning by easy removal of dirt & dust by water. In addition to it, acrylic
resins are expected to witness remunerative growth throughout the forecast period owing to ibs
increasing use in paints and coatings due to excellent aesthetics, performance anc lower costs in
terms of price,

 

Fotat Pokursthené AcryFe, Athy? cress

Waterborne coatings seamert ta racard Kighest CAGE during the forecast pariod

Waterborne technology is superior compared fo solvent borne technology on account of properties
including environrnent frlendly nature, accurate nuxing, easier blencing, superior metallic control,
higher opacity, lesser product needed and low hazardous waste. Waterborne coatings camprise
80% of water content along with small quantities of solvents including giycal ether. Majorly used
waterborne coatings inchide water-soluble paints, water-dispersible paints, water-based aikyds
and emulsions. Adherence to regulations levied in the U.S. and Europe pertaining ta rhe VOC
(Voiatie Organic Compounds) content in coatings is expected to play a cruciaf rote in ariving
waterbame costings marke: growth, In 4017, solvent borne technology seament held fergest
market share by value and expected to maintain its position throughout the forecast period.
Axalta Coating Syste is amongst the prominent players offering solvent borne coatings as these
coatings contain high fevei of organic compounds that facilitate quick drying and formation of
Case 5:18-cv-03587°BLF Document 72 Filed 05/13/19*Page 60 of 67

regular & durable paint films on antemotive surfaces, However, recent, developments in
technology and innovation has led ta the development of high solid formulations. High solid
formulations are widely used owing to high quality finish and reduced emissions expected te
provide solutions to paint suppliers and automotive refinishers. High solid coatings are widely
used owing te excellent operational benetite including easy color blending along with easy
application of thick and thin coats, Growing demand for high solids technology on account of
environmental benefits such as low YOC and overspray is expected to spur the market growth,

 

Tote! Soivent Borne Water Borne iMhers
Baseacoat product segment vo racord highest CAGR during the forecast period

Automotive basecoat formulations, owing to its lower volatile organic compound (VOC) contert
ang tow odor is particularly used for interior automotive basecoats, which acts as a prime factor
for market growth, Moreover, baseccat widely used as automotive refinish coatings owing to
excellant corrosion control, color affects and superior coverage over metallic surface and expected
te drive market growth. Automotive basecoat is applied immediately after primers as to provide
visual properties, color along with improved aesthetic appeal to the product, Basecoat used in
automotive refinish coatings are usually divided into metallic, solid and pearlescent paints.
Increasing demand for solid paints in motorcycles, trucks and cars owing to ease of application
coupled with basic color effect will fuel market growth. Metallic paint is used in automotive
refinishing on account of creating grainy and spariding effects along with consistent finish to
metallic surfaces, Pearlasceant paint is final basecoat used in automotive refinishing in order to
impart color sparkle and iraprove the overall foak of the autormotive product. Activated basecoat
creates a cohesive bond with the foundation coat aloag with glossy finish, thus enhancing the
rrarket growth,

 

Primes Ssreceae Teprons Flere ines

& te 20 Years vehicle age secant to record Highest CAGR during the forecast periad

Consumers tence to spend less on vehicles on account of rising vehiche prices, castly finance
schemes, heavy joan interest rates and financial glitches, Vehicle aged between 5 to LO years
require more maintenance ane repair as well as paint works owing ta fading color and metalite
corrosion. This segment is estimated to witness highest growth rate owing 4% consumers generally
Case 5:18-cv-03587:BLF Document 72. Filed 05/13/19™.Page 61 of 67

install aftermarket paints and equipment in their aged vehicles to maintain and provide their
vehicles a fresh look. This is expected to be tha key aspact for market growth. Built quality of cars
ang trucks has drastically improved leading consumers to retain thelr existing vehicles, Moreover,
road accidents leads to vehicle damage and thereafter unwanted consequences. Automotive
refinish coatings market is expected to witness significant growth in this market seqrment on

account of repairs owing to ageing vehicles, growing raad accidents and demand for aftermarket
modifications,

 

petethen & 510-10 Yeas. foe than Mivieent

Rapid demand for automotive refinish coatings ix Asia Pacific projected te catanult the
marteet grawth

North Amarica with key players located there stands distinctly with a significant market share
owing to robust manufacturing base and rapid qrowth of automotive industry, especially, in the
WS, This is projected to augment the demand for vehicle sales and will therefora, drive the need
for repair, maintenance and customization over the sipcoming years, Asia Pacific, on the other
hand is recognized as the fastest growing markets tailing Europe owing to presence of robust
manufacturing base of autemative industry in China, Japan and India along with increasing
passenger vehicles salas, Lass developed road networks, jack of proper security laws and rising
need for vehicle maintenance & repair are expected to have a pasitive impact on the automotive
tefinish coatings market. However, development and expansion of road networks in China, India
and Malaysia amid the commitment of gaverninents towards Hifrastructure tmprovemaent is
expected to decrease vehicles accident in the regian and expected to rastrain the market in the
near future.

 

   

BS
Tiiet Hocth Ament Eurage Asis Paciie Lan Avnrice NMEA

investment of C24@ Millen in China, BASF is one af the pramisina players in the
autontotive refinish coatings market

In December 2017, BASF, opened = work scale automotive coatings plant.in Shanghai, China
valued at Eura i46 milion, This expansion complemented the existing production facility of
automotive coating plant developed as a joint venture between BASF and Shanghai Huayi Fine
Chemical Co., Lid. This strategic move by BASF will support the growth of performance coatings
Case 5:18-cv-03587°BLF Document 72 Filed 05/13/19~,Page 62 of 67

business in China. The new plant wlll heip BASF in strengthening its market position in entire
Asian economy by increased local production capacity Of waterborne coatings and support to
customer industries. Other noteble players in tre market inchude Nippon Paints, Kansai Paint,
Vaispar Corgoration, KCC Corporation, and Bergar Paints.

RIG, 8 Compeiitive Landscape; Automotive Refinish coatings Matket 1007,

Aligh

AkTOHOEE IY,

 

&  coanaeyg

 

   

& Ganeny is

g é

ft

f

3

g
= Comeatiyt

s

&

rae

Produc Oiering Streagtts
Low Moderate High

Historical & Forecast Pariod

2016 - Historical Year
2017 — Base Year
2018-2626 ~ Forecast Period

This research report presents the analysis of each segment from 20716 to 2026 considering ZOL7
as the base year for the research. Compounded Annual Growth Rate (CAGR) for each respective
Segments are calculated for the forecast period from 2018 ta 2026.

Report Seepe by Segments

Automative refinish coatings mariet report presents the current market dynamics slong with
quantitative analysis of the global market, The report elucidates the detailed outline of global
automotive refinish coatings market by categorizing the market in terms of resin type,
technology, product, vehicle age and geography. The objective of publishing this extensive
research report is to aid the chemical and coating professionals and market stakeholders in
making betber decisions and atrategic initiatives in the autemotive rafinish coatings market.

Resin Type Segment (2016-2026: Kilotong, UGS Min}

® Acrylic

= Alkyd

® Polyurethane

* Others (Epoxy, Nitrocellulose, etc.)

Tachnelagy Segment (2016-2026; Kiietens, USS Nir}

« Solvent Borne
e¢ Water Borne
* Others (High Solids and Powder}

 

Product Segment (2016-2026+ Kilotona, LES Wei}

 

® Primer

* Basecoat

« Topcoat

+ Fillers

» Others (Putty, Activators, etc.)

 
Case 5:18-cv-03587°BLF Document 72 Filed 05/13/19%Page 63 of 67

Vehicle Age Segmant (2026-2026; tHotons, USS Mr}

* Less then 5 Years
e 5 to 10 Years
* More than 10 Years

Geography Segment (2076-2086; Kietorns, 56 Ma}

* North America

> United States
« Canada

° Europe

° Germany

* UK

° France

* Rast of Europe

* Asia Pacific (APAC)}

> Japar
° China
* India
* Rest of APAC

° Latin America (LATAM)

+ Brazil
+ Mexico
» Rest of Latin America

* Middle East and Africa (MEAS

« GCC
> Rest of MEA

 

 

This research report further describes the major Gualitative market assessment factors including
key market trends, marian drivers and restraints, to ald in better understanding of global
automotive refisish coatings market. Each market assessment factor including market drivers,
challenges and opportunities are extensively explalned considering the current market scenario.
This report graphically maps the market players based on their market initiatives and strategies,
product offering and business strength, Furthermore, the report prevides attractive investment
proposition based on the axtensive geographical research. Key players profiled In the report
include Axalta Coating Systems, AkzoNobel, BASF SE, Bayer AG, Barger Paints, Clariant, Kansal
Paints, KCC Corporation, Minpon Paints, PPG Industries, anc Valspar Corparatios.

Key questions answered in thie report

 
Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19Page 64 of 67

« What are the currant market trends in the automotive refinish coatings market and valuable
Opportunities for the players?

« How the regulatory framework affects the globat as well as the regional markets?

* Which are the prorninent technologies and recent innovations in the market?

° Which is the most successful business modal implemented in the market?

° How does the regulations over the voiatila organic compound emissions fram sutemobile
refinishing affect the overall market?

« What is the market size and trend in emerging markets such as Ching, India and Sraczii?

« Which are the prime costings consumed arnong different geographies?

* Which is the rast praraising upcoming technology?

REQUEST FOR CUSTOMIZATION SAMPLE REQUEST

me

Our Clients

     

| PARR OEHT

   

te BMA EWLIRT P*

 

Quick Links Other Links Contact Information
~ , About Us Drvaey Baliey 105 Nast ST Hag. SAN JOSE,
Subscribe to Newsletter “ees vee CA 95103, United States

Contact Us Disclaimer °

YOUR ERGAIL FAQs Our Clients

soles@crerienceresearch corm
eptiniorials

*2-800-3S-Bagc
Prass Reteases

 

. industry Upcaies . " G2017 Credence Research. all Rights
Reserved.
Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 65 of 67

Exhibit B
Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 66 of 67

Tany Nicalosi
Nicolosi Distributing, Inc. of San Jose
1758 Junction Ave., Suite F
San Jose, CA 95712
Dear Tony -—

| Saw your recent lawsuit against Finishmaster. Good for you and Keep up the fight!

| believe the real fawsuit is against Axalta and Finishmaster. Having worked with DuPont and Axalta for
many years, now retired, | believe the lawsuit that inde
companies is that Axaita is offering large discounts and rebates to nationai Distributors like Finishmaster,
Wesco, etc. to get to their monthly number. This is on top of all of the other truckload discounts, etc. that
are availabie to ail Distributors. When was the jast time that you have received a cail from Axalta giving
yOu a special discount in exchange for an order...for 10-15% more. Now you wonder how FM and others
buy all of the deals in your market, stay profitable and continue to acquire distributors, Just listen to the
last few Uni-Select Analyst call and FM refers to the reduced ammount of special buys cornpared to last

year, Again, how many special buys do you think the traditional distributor got from Axalta last year...like
you. Zero,

pendent distributors have against the paint

The cails go fike this: If you place and order for $10 million and it ships by month-end, you will receive

and extra 10% discount. That is a big differentiator that is not available to all Distributors. They then take

that money and put independent distributors out of business,

| know for a fact that over 70% of Axalta’s special buys to get their sales number is to FM over the last 5
years. | believe if you start digging into this, you will start to see the paint company really get nervous. it

is an automatic settlement. | guarantee it. Hopefully it will lead the way for other distributors to address
the issue with their paint company.

The attorney for Axalta says that they will make that discount available to any distributor if they ask, but
that is highly illegal. Same pricing options need to be available to alf distributors and announced equally.
i believe this is the biggest problem for the independent distributor. Your lawsuit is good, but it is the
outcome of the backend deals.
Case 5:18-cv-03587-BLF Document 72 Filed 05/13/19 Page 67 of 67

CLE SE LANL? a AA

TS! SEP NTR PR Pb

 

Fonv Nicolosi

Nicotesi Distributing, inc.
1758 Junction Avenue, Suite F :
San Jose, CA 95112

ch
ont
13

Vefaaeggld toll fjayfagebaadfpocdans ff ligiya pltiadyitfif eng

ui
itt
fot
teh
i}
i
ot
i
i}
ii
